Citation Nr: 0526954	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  02-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, variously diagnosed.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for a chronic disorder 
with symptoms to include joint and muscle pain, numbness and 
mood swings. 



REPRESENTATION

Appellant represented by:	Dan Gallagher, Esq.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1978 to February 
1979 (Army); from March 1980 to April 1988, and from May 1988 
to March 6, 1990 (Navy).

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.

Service connection is in effect for degenerative disc disease 
of the lumbar spine characterized as low back pain, rated as 
40 percent disabling; right knee medial meniscus tear with 
subluxation of the patella, and collateral ligament tearing 
associated with degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling; left knee medial 
meniscus tear with subluxation of the patella, and collateral 
ligament tearing associated with degenerative disc disease of 
the lumbar spine, rated as 20 percent disabling; eczema, 
tinea pedis, tinea corporis, and tinea cruris, rated as 10 
percent disabling; scar, residual of right lower extremity 
laceration, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; and scar, residual of 
laceration to the top of the head, rated as 10 percent 
disabling.   

The RO had initially denied claims ##1, 2 and 3 in a rating 
action in April 1991, following the veteran's initial claim 
filed at the time of separation from service in 1990.  That 
decision became final.  In currently addressing each issue, 
the RO had found that new and material evidence was submitted 
and the claims were reopened; the RO then denied each claim 
on the substantive merits.

The Board notes that, in accordance with the United States 
Court of Appeals for Veterans Claims (the Court) ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for an acquired psychiatric disorder, 
defective hearing and tinnitus.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2004).

Issue #4 is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of pending appellate issues ## 1, 2 and 3.

2.  In 1991, the RO denied the veteran's claim for service 
connection for a psychiatric disorder, defective hearing and 
tinnitus; a timely appeal was not taken therefrom.    

3.  Additional evidence which has been submitted since the 
RO's 1991 decision, bears directly and substantially on the 
specific matters and is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.

4.  Evidence of record and resolution of doubt establish that 
the veteran's variously diagnosed psychiatric disorder was 
either first demonstrated in, or is otherwise attributable 
to, service; or reflects an increase in pathology beyond that 
which is considered natural in whatever preexisted service.  

5.  Tinnitus must be considered to be the result of inservice 
noise exposure and/or cannot be dissociated from 
sensorineural hearing loss of service origin.

6.  Bilateral high frequency hearing loss was demonstrated in 
and since service and is reasonably due to inservice noise 
exposure.  



CONCLUSIONS OF LAW

1.  The evidence received since the 1991 RO decision is new 
and material, and the claim is reopened with regard to an 
acquired psychiatric disorder, defective hearing and 
tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156(a) (2004).

2.  An acquired psychiatric disorder, variously diagnosed, is 
reasonably the result of service.  38 U.S.C.A. §§ 1101, 1110, 
1153, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303. 3.304, 3.306 (2004).

3.  Tinnitus is of service origin.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.303 (2004).

4.  Bilateral defective hearing is of service origin.  38 
U.S.C.A. §§ 1110, 1131, 1131,1153, 5103, 5107 (West 1991 & 
Supp. 2003); 38 C.F.R. §§ 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action on issues ## 1, 
2 and 3 at this time without further development or other 
actions.

New and Material

Pursuant to 38 U.S.C.A. § 7105, a decision by the RO may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  The exception to 
these rules is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
[VA] shall reopen the claim and review the former disposition 
of the claim."  Therefore, once the RO decision has been 
issued and once a rating decision becomes final, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

In this case, the evidence of record at the time of the 1991 
decision reflected high frequency hearing loss but no 
conversational losses, and no tinnitus at the time of 
separation; there was no diagnosis of an acquired psychiatric 
disorder as may have related to service.  The rating action 
simply noted that personality disorder had been diagnosed in 
service and that this was not a disorder for which service 
connection was in order.

The evidence submitted since then reflects the current 
existence of all three claimed disabilities and evidence to 
support that they are, at least in part, of service origin.  
In each instance, the Board concurs with the decision of the 
RO that this constitutes new and material evidence and the 
claims are reopened.   

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 


Service Connection
General Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2004).

Under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306 (2004), a preexisting injury or disease will be 
considered to have been aggravated by service where there is 
an increase in disability during such service, unless there 
is a finding that the increase in disability is due to the 
natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition as contrasted to symptoms, is 
worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), 
citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

A pre-existing injury or disease will be considered to be 
aggravated by service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase was due to the natural progress of the disease.  38 
C.F.R. § 3.306(a) (2004).  If a disability is found to have 
preexisted service, then service connection may be predicated 
only upon a finding of aggravation during service. Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).

Notwithstanding the foregoing, congenital or developmental 
defects such as personality disorders are not diseases or 
injuries for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (2004); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996). 

However, see VAOPGCPREC 82-90 (July 18, 1990) (in which the 
VA Office of General Counsel held that service connection may 
be granted for a congenital disorder on the basis of in-
service aggravation).  See VAOPGCPREC 82- 90, 55 Fed. Reg. 
45,711 (1990) [a reissue of General Counsel opinion 01-85 
(March 5, 1985)] which in essence held that a disease 
considered by medical authorities to be of congenital, 
familial (or hereditary) origin by its very nature preexist 
claimants' military service.  The opinion went on to hold, 
however, that service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition.  See also Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514- 15 (1993).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, op. cit.; see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, op. cit.; 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993); see also Sanden v. 
Derwinski, op. cit.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


An acquired psychiatric disorder
Special Criteria

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

The Board notes that the regulation pertaining to claims for 
service connection for PTSD was revised during the course of 
this appeal.  See 64 Fed. Reg. 32807-32808 (1999).  Prior to 
March 7, 1997, governing regulations provided that service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, the 
pertinent regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

In any event, in adjudicating a claim for service connection 
for PTSD, VA is required to evaluate the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claim in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi v. Brown, 10 
Vet. App. 307, 311 (1997).

Factual background 

Service medical records show no sign of pre-service 
psychiatric problems.  He had irritable bowel syndrome 
symptoms noted at the time of entrance.

In February 1985, he was seen at sick call with complaints 
that his heart was pounding and he said it felt like he had 
"nerves". 

In October 1988, he was noted to be under some stress with 
questions as to home-porting, etc.  Mental status examination 
showed that he was anxious with a corresponding affect.  It 
was felt that there was no actual psychiatric diagnosis and 
that his physical complaints were related to stress.  It was 
felt that he was, at present, fit for duty from a psychiatric 
standpoint.

On another occasion in October 1988, he was noted to be 
experiencing depression and possible heart problems.  He had 
become very nervous and was also dizzy, went down on his 
knees and felt tired.  His mother had recently died and there 
were housing problems with his family.  The examiner found 
palpations of unknown etiology.  On another report, he was 
described as  having anxiety and was normotensive.

In the summer of 1989, he was seen several times for mental 
health issues.  After evaluation, the examiner within the 
psychiatric department concluded that he had a personality 
disorder, mixed type, with aggressive and paranoid features, 
severe.

In a report dated in August 1989, a social worker provided 
insights into the veteran's situation.  At that time, he had 
been referred to the mental health clinic from family service 
center.  He had become irritable at home and agitated.  
Recent family circumstances had added various difficulties to 
the equation including of a financial nature.  He said he had 
not sought prior psychiatric health care, nor had anyone else 
in his family.  On examination, he showed psychomotor 
agitation, irritated affect and irritable mood.  His speech 
was rapid.  MMPI and other tests supported the clinical 
observations.  He was felt to be experiencing a rather severe 
adjustment disorder with anxious affect.  It was felt that 
the symptoms had been precipitated by stress but should abate 
with removal of the stressors.  

On VA examination in May 1990, soon after service separation, 
he was described as having a "nervous condition, 1988, 
probably stress related".  Although most of the report is in 
the file, clinical findings from the psychiatric evaluation 
are not associated therewith.  (emphasis added)

On VA examination in August 1994, it was noted that while he 
was inconsistent about identifying prior psychiatric 
evaluations or care, the record showed that he had in fact 
been involved in such over the prior several years.  His 
speech was circumstantial, and he laughed inappropriately.  
He was agitated and his affect was described as peculiar.  He 
gave an extensive history of problems before, during and 
since service.  The examiner diagnosed severe personality 
disorder and felt that the evidence did not support the 
diagnosis of PTSD.

A report is of record from a private counseling center, dated 
in January 1995, in which the veteran was diagnosed as having 
generalized anxiety disorder with chronic hypomanic features 
(Axis I), rule out PTSD and bipolar affective disorder.  Axis 
II was shown as rule out learning disabilities and borderline 
intellectual functioning.  The examiner felt that the veteran 
was experiencing a significant mental health impairment that 
had not yet been adequately assessed so that a definitive 
diagnosis could be reached.  

In a report with regard to ongoing private evaluations, 
reported in a statement by DG, M.D., in October 1995, the 
veteran was described as manic in every way.  It was noted 
that he had been seen there for psychiatric needs since March 
1990.  It was noted that he had had a diagnosis of 
personality disorder and as a result, apparently PTSD was 
difficult to diagnose.  However, the examiner felt that his 
rather severe anxiety, plus hypervigilance and nervous 
restlessness bordering on hyperactivity, supported the 
diagnosis of PTSD.  It was noted that other mental health 
evaluators had suggested bipolar affective disorder, type II, 
learning disability, and borderline intellectual functioning.  
Hypomania was found throughout.  

On private clinical evaluations in the 1990's, recorded in a 
report dated in September 1995, he was diagnosed as having 
anxiety disorder with chronic hypomanic disease.  PTSD was to 
be ruled out as was bipolar disorder and others including a 
personality disorder.

Another statement is of record dated in June 1996 relating to 
his many mental health symptoms.  The examiner noted that 
after having reviewed the available medical history and 
documentation, including from service, these documents 
"regarding his psychiatric status while still in the Navy 
suggest that he has significant ongoing psychiatric 
difficulties that may be service related and for which I 
believe he warrants disability."  (emphasis added)

On VA examination in January 1997, after extensive history 
and evaluations, it was concluded that he "presented 
symptoms that meet the full criteria for a diagnosis of PTSD, 
delayed, chronic."

A report of a social worker who evaluated the veteran, and 
whose report was received in May 2001, noted that he had been 
diagnosed as having a passive aggressive personality 
disorder, but that it was also felt that he met the basic 
criteria for a diagnosis of PTSD.

A written assessment of the veteran's status, dated in June 
2005, from a Vet Center facility is of record.  He is 
described at length and it is noted that has been observed to 
have hypervigilance, intolerance of any change, pervasive 
panic symptoms and other reflections of the diagnosis of 
PTSD. 

Analysis

The clinical records show that numerous psychiatrists have 
diagnosed the veteran as having an acquired psychiatric 
disability of one type or another, primarily anxiety or PTSD 
and hypomania.  However, whatever the actual diagnosis, it is 
irrelevant herein if in fact the veteran has an acquired 
psychiatric problem of service origin.  

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications including repeated 
testimony, and data in support thereof, while occasionally 
agitated or hyperbolic in nature, have been basically 
consistent and basically credible.  

He had service from 1978 to 1990, during which time via both 
his Army and Navy duties, he was exposed to combat-compatible 
stressors.  While he was not technically in the Persian Gulf 
War, [which began for VA purposes on August 2, 1990], he was 
in fact in the area of the hostilities prior thereto, and his 
records show that he was impacted thereby, at the time and 
apparently since as well.  He has collaterally described some 
stressor activities particularly on shipboard, in writing and 
in testimony, some of which are entirely credible.  His basic 
military specialties and work took him into areas of endeavor 
that were, by their very nature, stressful and associated 
with combat operations and preparations.

On reviewing the extensive files of record, including the 
multiple packets of documentation, the Board concludes that 
there may well be no utterly definitive and/or conclusive 
psychiatric diagnosis to be given to whatever psychiatric 
impairment is demonstrated by the veteran.  Many mental 
health experts have tried to decipher his problems, and while 
they all agree that he has serious handicap as a result, the 
exact and/or absolute psychiatric nomenclature appears 
elusive.

There may or may not be some sort of underlying personality 
disorder, but there is some fairly clear-cut evidence that 
whatever happened in service, the experience was not positive 
in either the short or long term; that in all probability, it 
contributed to the contemporaneous exacerbation of symptoms, 
and in all likelihood, it precipitated an apparent long-term 
ongoing acquired psychiatric problem.  Accordingly, if there 
is a personality disorder, it was clearly aggravated in 
service, and/or there is an acquired psychiatric 
symptomatology superimposed thereon.

The Board finds that whatever the appropriate diagnosis, 
i.e., anxiety, bipolar, PTSD and/or depression, with 
hypomania, personality disorder, etc., for his current 
psychiatric disorder, there is a doubt raised as to the 
relationship of such to service, and this must be resolved in 
his favor.  Service connection is in order.  


Defective Hearing and Tinnitus
Special Criteria

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

Factual background 

Service documents reflect that while in the Navy, just before 
the Persian Gulf Crisis in 1990 (which for VA purposes 
started on August 2, 1990), the veteran was an engineman and 
submarine repairman for 3 years and 8 months.  He was thus 
exposed to significant acoustic trauma.  Service records are 
copies and many are illegible.  [Earlier, while in the Army, 
his service documentation shows that his specialty was as a 
track vehicle mechanic, and he was presumably exposed to 
noise at that time as well.]

Inservice hearing tests show various findings, some normal 
within defined parameters, others with isolated abnormal 
readings at one or another levels.  One undated report 
reflects that he had been taken to a clinical facility from 
shipboard (USS CHARLESTON) with complaints of trouble hearing 
and ear pain.  

One audiogram in  March 1979 showed 25 decibel loss at 6,000 
on the left.  Another, dated in April 1987, shows a 35 
decibel loss at 6,000 Hertz on the left ear.

On the service separation examination in February 1990, on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
15
5
10
5
10

Bilateral decibel findings at 8,000 hertz were 25 decibels.  
Speech audiometry was not undertaken.  On the separation 
examination report, he was diagnosed as having high frequency 
sensorineural hearing loss.  (emphasis added)

On VA examination in May 1990, on the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
0
10
LEFT
15
5
10
5
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
However, there were problems with the veteran's understanding 
speech and a specific notation was made that the absent 
reflexes reported for contralateral left stimulation were 
felt to be the result of a collapsing ear canal on the left.  
Speech reception, repeated several times, never exceeded 92 
percent, and the examiner felt that these findings were not 
inconsistent with the pure tone thresholds of the left ear.  
Additional readings at 4,000 and 6,000 on the left showed 
pure tone thresholds of 25 and 40 decibels, respectively.  
The VA examiner in May 1990 diagnosed tinnitus and a question 
of a partial hearing loss.
  
Report is also of record dated in May 1990 from a speech and 
hearing clinic associated with a state university facility 
relating to the veteran's hearing problems.  The veteran had 
complained of having problems hearing and understanding 
speech.  He also complained of constant tinnitus, 
bilaterally, that kept him awake all night.  He indicated 
that he had been exposed to engineer room noise and artillery 
fire in service.  Otherwise, he had had no occupational or 
recreational noise exposure.  His speech discrimination in 
the left ear was recorded at 92 percent.  He was also noted 
to have a collapsing left ear canal.

Private clinical records from 1995 refer to ongoing problems 
with hearing loss and speech recognition difficulties.  The 
veteran was said to have had significant noise exposure in 
service.  Weber lateralized slightly to the right on one test 
in August 1995.  One examiner identified the etiology of the 
hearing loss and tinnitus as his exposure to noises in 
service while working in close quarters in a submarine and 
near machinery and gunfire.

Numerous VA and private testing procedures were undertaken 
which confirmed the presence of a moderate-severe flat 
hearing loss with some mild conductive components.  There was 
some noted variation in responses, although he had losses on 
one or another test at most levels.  The veteran gave a 
history of having had recognized hearing problems since about 
1978 while in service and felt it was probably due to the 
inservice noise exposure.

A statement from a private physician, DG, M.D., in October 
1995, related, in pertinent part, to the veteran's trying to 
read lips to overcome his significant high frequency hearing 
loss.  

Ongoing complaints of hearing loss were shown in interim 
clinical records.  One examiner opined that the hearing loss 
was obviously a result of service although it had not yet 
been acknowledged as such.

On VA examination, in June 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
55
50
LEFT
35
45
50
60
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

On VA examination, in January 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
25
30
LEFT
35
35
45
55
50

Speech audiometry revealed speech recognition ability of 90 
percent in both ears.  It was noted that he had had 
fluctuating tinnitus without vertigo.  He reported exposure 
to noises in the military but a lack of exposure to such 
noises since service.

An evaluation by VA specialist in July 2004 was to the effect 
that since defective hearing had been ruled out as a result 
of service, and although the veteran had had tinnitus noted 
since June 1990, and had had tinnitus ever since to present, 
since this was probably a component of hearing impairment, it 
in turn was not due to service.

Analysis

In this case, the veteran was exposed to loud noises in 
service while he worked in several occupational specialties 
that were associated with the maintenance of engines and 
other military-oriented machines.  And while the exact 
specifics of decibel losses reflected in his hearing loss 
have often equivocated, the fact that he has apprecible 
hearing loss, which is translated into speech problems, has 
been borne out over and over.  He developed both a hearing 
loss, which was first identified and diagnosed as such by VA 
and private care-givers within a very brief time after 
service, and associated tinnitus, due either to the acoustic 
trauma of service and/or the hearing loss which in turn was 
due to that noise.  

In any event, service connection is reasonably warranted for 
both hearing loss and tinnitus as a result of inservice noise 
exposure.  Moreover, his tinnitus cannot now be distinguished 
from the hearing loss of service origin.


ORDER

New and material evidence has been submitted and the claims 
for entitlement to service connection for an acquired 
psychiatric disorder, defective hearing and tinnitus are 
reopened.

Service connection for an acquired psychiatric disorder, 
variously diagnosed, defective hearing and tinnitus is 
granted.


REMAND

Service connection was already in effect for degenerative 
disc disease of the lumbar spine characterized as low back 
pain, rated as 40 percent disabling; right knee medial 
meniscus tear with subluxation of the patella and collateral 
ligament tearing associated with degenerative disc disease of 
the lumbar spine, rated as 20 percent disabling; left knee 
medial meniscus tear with subluxation of the patella and 
collateral ligament tearing associated with degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling; 
eczema, tinea pedis, tinea corporis, tinea cruris, rated as 
10 percent disabling; scar, residual of right lower extremity 
laceration, rated as 10 percent disabling; hypertension, 
rated as 10 percent disabling; and scar, residual of 
laceration to the top of the head, rated as 10 percent 
disabling. 

By virtue of this decision, service connection has now also 
been granted for an acquired psychiatric disorder, variously 
diagnosed, defective hearing and tinnitus.

However, issue #4 relates to what would be considered under 
other circumstances to be "undiagnosed illness".  In that 
regard, special provisions were effectuated by Congress for 
unique disabilities that resulted from service during the 
Persian Gulf War .  However, as openly acknowledged by the 
veteran, for VA purposes, the Persian Gulf War did not 
commence until August 2, 1990; accordingly, he did not have 
appropriate service and the special provisions for 
"undiagnosed illness" do not prevail.

Nonetheless, consideration must be given to these individual 
or collective symptoms for which he is seeking service 
connection.

In this regard, given the all-encompassing nature of the now 
service-connected disabilities, the Board is uncertain what 
remaining symptoms there may be that are not covered.  In 
order to determine that, the RO must be permitted to address 
the rating of the newly service-connected disabilities, and 
to address the issue #4 with that in mind.  Furthermore, 
since there may well be remaining medical questions as to 
what is and is not covered under the current service 
connections, a medical opinion is required.

Accordingly, with regard to issue #4, the case must be 
remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to clarify 
what symptoms are not yet covered in his 
service connected disabilities, and 
provide evidence as to treatment 
therefore since service.  The RO should 
assist him as required.

2.  The veteran's file should be reviewed 
by a physician, who, after reviewing all 
of the evidence of record, and noting the 
veteran's contentions provided in 
response to (1) above, should identify 
all other claimed disabilities (i.e. 
symptoms), and provide an opinion as to 
their probable etiology.  The claims file 
must be made available to the examiner 
prior to evaluating the case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be 
prepared, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  
Thereafter the case should be returned to 
the Board for further appellate review.  
The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


